Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 9/24/2021.  Currently, claims 1-21 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tarmey et al (US 2014/0197959) in view of Lamb (US 2018/0373283).
As per claim 1, Tarmey teaches a method for indicating a security status of an Internet of Things (IOT) device, the method comprising:
detecting a sight comprising an IOT device and at least one other item (para 0034: one of the video cameras 103 is monitoring a room 111 (a sight) that is fully within the field of view 105 of the video camera 103. The security sensors 106 (IOT devices) for windows 108-1 and 108-2, and the key card reader 160 (another IOT device is considered as at least one other item) for door 104-1 connect to monitoring point 140-1. The monitoring point 140-1 connects to the security network 134. The networked security system 100 can support multiple security devices at different physical locations as long as the security devices are connected to the security network 134); and
causing an interface to be presented that displays an indication of the determined security status of the IOT device in the sight (para 0035: Typically, the topology map 250 is displayed on the display device 122 of the workstation 120. The topology map 250 includes icons 200 associated with security devices. The icons are superimposed upon a virtual floor plan for an area monitored by the security system; para 0036: The icons 200 include different visual elements, and associate the display of these elements with status information from the security devices. The status information includes state information and alert information). 
Tarmey does not explicitly teach interrogating the IOT device for a status thereof and determining a security status of the IOT device based on the interrogating. However, Lamb teaches interrogating the IOT device for a status thereof (para 0022: In some embodiments, central security control module 106 sends messages to sensor 102 requesting a status of the sensor and, implicitly, the status of a point of entry being monitored, in this case door 112), and determining a security status of the IOT device based on the interrogating (para 0065: A simplified security status regarding security system 100 may comprise a determination that none of the sensors are reporting an "open" status, e.g., all doors and windows are closed, in which case the simplified security status comprises an "all closed" status. The simplified security status may, alternatively, comprise a determination that none of the one or more doors and/or windows are unlocked open, e.g., all of the monitored doors and/or windows are locked, in which case the simplified security status comprises an "all locked" status. In another embodiment, the simplified security status regarding security system 100 may comprise a determination that at least one door and/or window is open, in which case the simplified security status comprises a "not closed" status. In yet another embodiment, the simplified security status may comprise a determination that at least one door and/or window is unlocked. In another embodiment, the simplified security status comprises a combination of the two just-mentioned conditions, e.g., a determination that all monitored doors and/or windows are closed/not closed and a determination that all monitored doors and/or windows are locked).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tarmey with those of Lamb in order to apply appropriate actions to the IOT device depend on the status of the IOT device.
As per claim 2, Tarmey teaches wherein detecting the sight comprises capturing video of the sight (para 0001: These security devices include monitoring points, video cameras for capturing live video of an area of interest (the sight), network video recorders for recording and playback of previously captured events, physical and wherein the interface displays the video and the indication of the determined security status superimposed over a position of the IOT device relative to the sight (para 0050: FIGS. 8A and 8B illustrate other examples of icons 200 for presenting different features associated with alert information. FIGS. 8A and 8B display icons with the device state region 240 associated with a video camera 103. FIG. 8A displays an icon with four active alerts comprising its alert information. The displayed alert segments 214, such as 214-20, are lines, presented in the alert region 212 in a fashion that radiates away from the center of the icon towards the outer edge of the alert region 212. FIG. 8B displays the features associated with alert information as icons, such as icon 200-20 associated with a low-battery indication alert and icon 200-22 associated with a video camera lens moisture alert).
As per claim 3-4, Lamb teaches wherein interrogating the IOT device comprises: transmitting, to the IOT device, a request for the status thereof (para 0022: In some embodiments, central security control module 106 sends messages to sensor 102 requesting a status of the sensor and, implicitly, the status of a point of entry being monitored, in this case door 112); and receiving, from the IOT device, information indicating that the IOT device is in a secure state or information indicating that the IOT device is in an insecure state (para 0022: In response, sensor 102 transmits a response to central security control module 106 indicating a door status, such as "open" (insecure), "closed" (secure), "locked" (secure), or 
As per claim 5, Tarmey teaches selecting a graphical representation of a plurality of graphical representations based on the determined security status of the IOT device as the indication of the determined security status of the IOT device, wherein the plurality of graphical representations comprises a first graphical representation indicating that the IOT device is in a secure state, a second graphical representation indicating that the IOT device is in an insecure state, and a third graphical representation indicating an inability to determine the security status of the IOT device (para 0023: As described above, central security control module 106 performs monitoring of sensors in system 100 and typically provides this status information to an electronic display located on central security control module 106. The display provides a visual indication of the status ("open", "closed", "on", "off", "normal", "armed", "alarm", "locked", "unlocked", etc.) of one or more sensors in the system as well as an identification and/or location of the sensors, or only sensors that indicate an "open" status).
As per claim 6, Tarmey teaches continuously detecting the sight (para 0034: one of the video cameras 103 is monitoring a room 111 that is fully within the field of view 105 of the video camera 103. The security sensors 106 for windows 108-1 and 108-2, and the key card reader 160 for door 104-1 connect to monitoring point 140-1. continuously tracking a position of the IOT device in the sight (para 0035: The topology map 250 includes icons 200 associated with security devices. The icons are superimposed upon a virtual floor plan for an area monitored by the security system. The topology map 250 provides a visual reference point for the locations of all security devices in a monitored area. The topology map 250 also provides a single point of reference for identifying status information from the security devices, and for managing the security devices. By selecting an icon 200, an operator can gain access to details for that security device); and continuously updating the interface to display the indication of the determined security status of the IOT device relative to the position of the IOT device relative to the sight (para 0048: FIG. 6 shows a method 600 for a workstation receiving status information from security devices and updating a topology map. In step 610, the workstation receives the status information, which includes alert information, from all devices. The workstation in step 612 updates the display of the icons to indicate the status information. Then, in step 614, the workstation saves the status information. In step 616, the workstation updates the topology map displaying the icons).
As per claim 8-13 and 15-20, the claims disclose similar features as of claims 1-6, and are rejected based on the same rationales of claims 1-6.

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tarmey et al (US 2014/0197959) in view of Lamb (US 2018/0373283) and Kasilia Sudarsan et al (US 2019/0089456).
As per claim 7, 14 and 21, Tarmey and Lamb do not explicitly teach detecting the field of view using smart glasses. However, Kasilia Sudarsan teaches using smart glasses to detect the sight (para 0031: A camera of a computing device (such as a dedicated camera, a mobile phone, a tablet computer, a drone, smart or augmented reality (AR) glasses, or the like) may be used to record audio and video (A/V) of a subject in the field of view (FOV) (sight) of the camera). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tarmey and Lamb with those of Kasilia Sudarsan in order to facilitate recording audio and video of a subject in the sight.
Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered and are discussed in detail below.
In response to applicant's argument in page 9, regarding “Claim Objections” section, applicant’s amendments filed 9/24/2021 overcome the objections, set forth in the previous office action. Therefore, the objections to the claims indicated in the previous office action are withdrawn.

In response to applicant's argument in pages 10-12, regarding "The Rejection of the Claims Under 35 U.S.C. 103" section, Tarmey does disclose causing an interface to be presented (the topology map 250 of a graphical user interface is displayed on the display device 122) that displays an indication of the determined security status (icons 200 includes different visual elements, and associate the display of these elements with status information from the security devices) of the IOT device (the security sensors 106, 160) in the sight (room 111) (Figs 1 and 2, paras 0035, 0036). Refer to the detail rejection under 35 U.S.C. 103 on claim 1 above.  Furthermore, it is noted that the features upon which applicant relies (i.e., a user is holding a mobile device that is capturing a sight of a table with two IOT devices 406A and 408A on it and a wall with another IOT device 404A on it. Status indicators 414, 416, and 412 are respectively shown near these devices in a representation of the sight on the mobile device) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KIM T NGUYEN/Primary Examiner, Art Unit 2454